Citation Nr: 0412154	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chest disability manifested by pain. 

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastrointestinal 
disability.

5.  Entitlement to service connection for a disability 
manifested by back pain.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant had recognized guerrilla service from February 
1945 to September 1945 and service in the New Philippine 
Scouts from February 1946 to January 1949.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in November 2002.  

A historical review of the record shows that in May 1986, the 
RO denied service connection for a chest disorder claimed as 
pulmonary tuberculosis.  The veteran was notified of the 
decision and of his appellate rights.  He did not file an 
appeal.

In September 2002 the veteran filed a claim regarding the 
issues on appeal.

The Board of Veterans' Appeals (Board) notes that 38 C.F.R. § 
3.156 was recently amended, and that the standard for finding 
new and material evidence has changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R.  
§ 3.156(a)).  The change in the law is applicable in this 
case to the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a chest disability manifested by pain because 
the veteran's claim was received on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001). 


FINDINGS OF FACT

1.  In an unappealed May 1986 rating decision, the RO denied 
entitlement to service connection for chest disability 
claimed as pulmonary tuberculosis as not shown in active 
service or at discharge from active duty; the postservice 
evidence failed to demonstrates the presence of an 
identifiable pulmonary disability.

2.  The evidence submitted since the May 1986 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is either cumulative or 
redundant, and does not by itself or in combination with the 
other existing evidence, raise a reasonable possibility of 
substantiating the claim. 

3.  The competent and probative medical evidence establishes 
that the veteran does not have arthritis which has been 
linked to active service on any basis.   

4.  The competent and probative medical evidence establishes 
that the veteran does not have hypertension which has been 
linked to active service on any basis.   

5.  The competent and probative medical evidence establishes 
that the veteran does not have gastrointestinal disability on 
any basis.  

6.  The competent and probative medical evidence establishes 
that the veteran does not have a back disability which has 
been linked to active service on any basis.  


CONCLUSIONS OF LAW

1.  The unappealed May 1986 rating decision in which the RO 
denied service connection for a chest disability is final.  
U.S.C. § 4005(c)(1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192(1985). 

2.  Evidence submitted since the May 1986 rating decision 
wherein the RO denied entitlement to service connection for a 
chest disability is not new and material, and the veteran's 
claim of service connection for a chest disability manifested 
by pain is not reopened.  38 U.S.C.A. §§ 1154, 5104, 5108, 
7105 (West 2002); 38 C.F.R. 
§§ 3.104(a) 3.156(a), 66 Fed. Reg. 45,620, 45,629 (August 29, 
2001), 20.1103 (2003). 

3.  Hypertension was not incurred in or aggravated by active 
service nor may hypertension be presumed to have been 
incurred therein.   38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 
5107 (West 2002); 38 C.F.R. § 3.303(b)(d), 3.307, 3.309 
(2003). 

4.  Arthritis was not incurred in or aggravated by active 
service nor may arthritis be presumed to have been incurred 
in active duty.  38 U.S.C.A. §§ 38 U.S.C.A. 
§§ 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§ 3.303(b)(d), 3.307, 3.309 (2003).  

5.  A gastrointestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. § 3.303(b)(d)(2003). 

6.  A back disability manifested by pain was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. § 3.303(b)(d)(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant had recognized guerrilla service from February 
1945 to September 1945 and service in the New Philippine 
Scouts from February 1946 to January 1949.

Information on file from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, shows that the 
veteran's service medical records may have been destroyed by 
the fire at that facility in 1973.  Efforts by the RO to 
obtain evidence from alternative sources were unsuccessful.

The available service medical records are silent for any 
evidence of an identifiable chest disability, however 
diagnosed, arthritis, hypertension, a gastrointestinal 
disability and a back disability manifested by pain.

In July 1985 the veteran filed a claim for service connection 
for pulmonary tuberculosis with chest pain.

In an unappealed May 1986 RO rating decision the RO denied 
service connection for a chest disability as not shown in 
active service or at discharge from active service.  The 
record was absent competent and probative medical evidence of 
an identifiable chest disability.  The veteran was notified 
of his appellate rights but did not file an appeal.

In September 2002 the veteran filed a reopened claim of 
service connection for a chest disability.  He also claimed 
service connection for arthritis, hypertension, a back 
disability manifested by pain, and a gastrointestinal 
disability.  He dated the onset of arthritis, hypertension, 
gastrointestinal illness, chest problems and back disability 
as in approximately August 1955 and hypertension in March 
1960, years following service separation.  

The private medical evidence submitted in support of the 
veteran's current claims essentially refer to pertinent 
findings of arthritis, hypertension, chronic gastritis, chest 
and back pains essentially between 2001 and 2003.  The 
private medical evidence did not provide a nexus between any 
pertinent disability and the veteran's remote period of 
service.  


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.  
§ 20.200.  At the time of the unappealed May 1986 rating 
decision the pertinent laws and regulations in effect were 38 
U.S.C. § 4005(c)(1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192(1985). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with  38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can neither be 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In February 2002 the veteran filed a claim of entitlement to 
service connection for a low back disability.  The Board 
notes that 38 C.F.R. § 3.156 was recently amended, and that 
the standard for finding new and material evidence has 
changed as result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This change in the law is applicable in this 
case because the appellant's claim was filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).

It is noted that the prior regulation defines new and 
material evidence in a single sentence.  If the evidence is 
new and material, the question is whether the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The amended regulation separately defines "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection will be presumed for certain chronic 
diseases, including arthritis and essential hypertension, if 
manifest to a compensable degree within the year after 
service and in the case of pulmonary tuberculosis if 
manifested to a compensable degree within three years after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

During the appeal period, the RO formally notified the 
veteran of the VCAA of 2000 with respect to the issues on 
appeal.  Also, he was advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record. 

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice was initially provided to the veteran before the 
initial unfavorable RO decision in November 2002.  

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board notes that in 
VAOPGCPREC 1-2004, VA General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the VA, upon receipt of a 
complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits and 
must indicate which portion of that 
information and evidence the claimant 
must provide and which portion VA will 
attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the CAVC stated that 
section 3.159(b)(1), explicitly, and 
section 5103(a), implicitly, require that 
VA request that the claimant provide any 
evidence in his or her possession that 
pertains to the claim.  The CAVC's 
statement that sections 5103(a) and 
3.159(b)(1) require VA to include such a 
request as part of the notice provided to 
a claimant under those provisions is 
obiter dictum and is not binding on VA.  
Further, section 5103(a) does not require 
VA to seek evidence from a claimant other 
than that identified by VA as necessary 
to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Accordingly, 
there is no prejudice to him by appellate consideration of 
the claims at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board notes that there is information on file from the 
NPRC showing that the veteran's service medical records may 
have been destroyed by the fire at that facility in 1973.  

The United States Court of Appeals for Veterans Claims 
(CAVC), in O'Hare v. Derwinski, 1 Vet. App. 365 (1991), has 
held that where service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.  See also Russo v. Brown, 9 Vet. 
App. 46, 50-51 (1996); Layno v. Brown, 6 Vet. App.465, 469 
(1994).  The RO has indicated that attempts to obtain 
pertinent evidence from alternative sources were 
unsuccessful.  

The available service records are silent for a chest 
disability, hypertension, arthritis, a gastrointestinal 
disability or a back disability.  The Board notes in his 
recent application of service connection for the claimed 
issues on appeal the veteran essentially dated the onset and 
treatment of pertinent disabilities years following 
separation from active service.  The private medical records 
submitted in support his claim essentially refer to pertinent 
findings many years postservice and without any nexus 
provided to active duty.  

The veteran has not identified any outstanding medical 
evidence of treatment for any of the claimed disabilities at 
issue.  As the CAVC has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).

In Wells v. Principi, 326 F.3d 1378, 1381 (Fed. Cir. 2003).  
The Federal Circuit rejected the contention that, once a 
veteran shows that he is disabled, the Secretary has the 
obligation under § 5103A(d) of "providing a medical 
examination or obtaining a medical opinion."  Rather, the 
veteran is required to show some causal connection between 
his or her disability and the period of military service.  A 
disability alone is not enough.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000. 


New and Material Evidence

The appellant essentially seeks to reopen his claim of 
entitlement to service connection for a chest disability 
denied by the RO in May 1986.  At that time, the veteran 
claimed service connection for pulmonary tuberculosis.  The 
RO denied service connection for a chest disability as not 
shown in active service or at discharge from active duty.  
The record was absent any medical evidence diagnostic of an 
identifiable chest disability, however diagnosed, including 
pulmonary tuberculosis.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In Kutcherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Evidence has been submitted which was not in the record at 
the time of the May 1986 RO rating determination.  The 
evidence presented since the May 1986 rating decision 
consists of private medical records dated many years 
postservice.  They essentially refer to chest pain unrelated 
to any specific underlying identifiable chest pathology, 
however diagnosed.  

The record continues to lack probative and competent medical 
evidence of an identifiable chest disability with nexus to 
the veteran's remote period of active duty.  

While the veteran claims that the evidence presented supports 
a nexus between an identifiable chest disability and service, 
the Board notes that generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 CFR 
§ 3.156(a).  



In light of the foregoing, the Board must conclude that the 
appellant has not submitted "new" and "material" evidence to 
reopen his claim of service connection for a chest disability 
since the added evidence does not raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156.


Service Connection 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board 's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The veteran's available service records are silent for 
arthritis, hypertension, a gastrointestinal disability and 
back disability manifested by pain.  

Importantly, the Board notes that the veteran first filed a 
claim of service connection for the claimed disabilities in 
2002, approximately 53 years following separation from active 
duty.  He has not reported any outstanding records of 
pertinent medical treatment for the claimed disabilities.  In 
his application for service connection compensation benefits 
filed in September 2002, he dated the onset of arthritis, 
hypertension, gastrointestinal illness and back disability as 
in approximately August 1955 and hypertension in March 1960, 
years following service separation.  

The private medical records submitted in support of the 
veteran's current claims essentially refer to pertinent 
findings of arthritis, hypertension, chronic gastritis, and 
back pains between 2001 and 2003.  


The probative, competent medical evidence of record is 
negative for any finding of arthritis, hypertension, chronic 
gastritis, and an identifiable back disability with nexus to 
active service.

Simply put, the competent and probative medical evidence of 
record establishes that the appellant does not have 
arthritis, hypertension, chronic gastritis, and back 
disability which has been linked to service on any basis.

While the veteran claims that the evidence presented supports 
a nexus between arthritis, hypertension, a back disability 
manifested by pain, and a gastrointestinal disability and 
service, the Board notes that generally speaking, lay persons 
are not competent to offer evidence that requires medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for arthritis, 
hypertension, a back disability manifested by pain, and a 
gastrointestinal disability.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).















ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
chest disability manifested by pain, the appeal is denied.  

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a gastrointestinal 
disability is denied.

Entitlement to service connection for a back disability 
manifested by pain is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



